Exhibit 10.1

EXCO RESOURCES, INC.

MANAGEMENT INCENTIVE PLAN

This Management Incentive Plan (the “MIP”) of EXCO Resources, Inc., a Texas
corporation (the “Company”), was adopted by the Board of Directors (the “Board”)
of the Company on April 21, 2014 (the “Execution Date”), to be effective as of
the Effective Date.

Recitals:

WHEREAS, the Board desires to encourage and reward value-enhancing performance
of the Company’s management team by providing incentive compensation upon
attaining pre-established performance criteria; and

WHEREAS, the Board believes it to be in the best interests of the Company and
its shareholders to adopt this MIP effective as of the Effective Date;

NOW, THEREFORE, in consideration of the foregoing and for the purpose described
below, the Board hereby adopts this MIP as set forth herein.

ARTICLE 1

Purpose

The MIP is intended to attract and retain the Company’s management team and to
encourage them to remain with, and devote their best efforts to, the Company and
its Subsidiaries, and to reward such executives for outstanding performance,
thereby advancing the interests of the Company and aligning management’s
interests with those of the Company’s shareholders. The MIP provides a means of
rewarding participants based on the overall performance of the Company and the
achievement of three performance measures.

ARTICLE 2

Definitions

Where the following words and phrases appear in this MIP, they shall have the
respective meanings set forth below:

2.1 “Adjusted EBITDA” means earnings before interest, taxes, depreciation,
depletion, amortization, ceiling test write-downs, unrealized gains or losses on
derivative financial instruments and other non-cash income and expense items.

2.2 “Award” means an amount granted to an Eligible Employee pursuant to
Article 4 that is payable pursuant to Article 5 on or before March 15th of the
year following the Performance Period.

2.3 “Award Letter” means a written letter from the Company to a Participant
setting forth the applicable Performance Period, the potential range of the
Award amount for such Participant’s Tier Level, the Performance Goals and
thresholds, and the payout schedule for such Performance Period. Award Letters
covering different Participants need not contain similar provisions. A sample
Award Letter is attached hereto as Appendix A.

2.4 “Base Salary” means the annual base salary paid to the Eligible Employee
during the Performance Period, before any deductions, exclusions or any
deferrals or contributions under any of the Company’s plans or programs, but
excluding overtime, bonuses, incentive compensation, employee benefits or any
other form of compensation, being received by an Eligible Employee during a
Performance Period.

 

Management Incentive Plan    - 1 -   



--------------------------------------------------------------------------------

2.5 “Board” means the Board of Directors of the Company.

2.6 “Cause” means (i) the willful breach or habitual neglect of assigned duties
by an Eligible Employee related to the Company, including compliance with
Company policies; (ii) conviction (including any plea of nolo contendere) of the
Eligible Employee of any felony or crime involving dishonesty or moral
turpitude; (iii) any act of personal dishonesty knowingly taken by the Eligible
Employee in connection with his or her responsibilities as an employee and
intended to result in personal enrichment of the Eligible Employee or any other
person; (iv) bad faith conduct that is materially detrimental to the Company;
(v) inability of the Eligible Employee to perform such employee’s duties due to
alcohol or illegal drug use; (vi) the Eligible Employee’s failure to comply with
any legal written directive of the Board; (vii) any act or omission of the
Eligible Employee which is of substantial detriment to the Company because of
the Eligible Employee’s intentional failure to comply with any statute, rule or
regulation, except any act or omission believed by the Eligible Employee in good
faith to have been in or not opposed to the best interest of the Company
(without intent of the Eligible Employee to gain, directly or indirectly, a
profit to which the Eligible Employee was not legally entitled) and except that
Cause shall not mean bad judgment or negligence other than habitual neglect of
duty; or (viii) any other act or failure to act or other conduct which is
determined by the Committee, in its sole discretion, to be demonstrably and
materially injurious to the Company, monetarily or otherwise.

2.7 “Change of Control” means the occurrence of any of the following:

 

  (i) any consolidation, merger or share exchange of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s Common Stock would be converted into cash, securities or
other property, other than a consolidation, merger or share exchange of the
Company in which the holders of the Company’s Common Stock immediately prior to
such transaction have the same proportionate ownership of Common Stock of the
surviving corporation immediately after such transaction or the merger of the
Company into one of its subsidiaries;

 

  (ii) any sale, lease, exchange or other transfer (excluding transfer by way of
pledge or hypothecation) in one transaction or a series of related transactions,
of all or substantially all of the assets of the Company;

 

  (iii) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company;

 

  (iv) the cessation of control (by virtue of their not constituting a majority
of directors) of the Board by the individuals (the “Continuing Directors”) who
(x) at the Execution Date were directors or (y) become directors after the
Execution Date and whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
in office who were directors at the Execution Date or whose election or
nomination for election was previously so approved;

 

  (v)

the acquisition of beneficial ownership (within the meaning of Rule 13d-3 under
the 1934 Act) of an aggregate of 50% or more of the voting power of the
Company’s outstanding voting securities by any person or group (as such term is
used in Rule 13d-5 under the 1934 Act) who beneficially owned less than 50% of
the voting power of the Company’s outstanding voting securities on the Execution
Date; provided, however, that notwithstanding the foregoing, an acquisition
shall not constitute a Change of Control hereunder if the acquirer is (x) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company and acting in such capacity, (y) a Subsidiary of the Company or a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially

 

Management Incentive Plan    - 2 -   



--------------------------------------------------------------------------------

  the same proportions as their ownership of voting securities of the Company or
(z) any other person whose acquisition of shares of voting securities is
approved in advance by a majority of the Continuing Directors, or (aa) a
purchaser(s) of shares sold pursuant to effective registration under applicable
federal and state securities laws; or

 

  (vi) in a Title 11 bankruptcy proceeding, the appointment of a trustee or the
conversion of a case involving the Company to a case under Chapter 7.

Notwithstanding the foregoing provisions of this Section 2.7, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, to the
extent necessary to comply with the requirements of Section 409A of the Code, in
lieu of the foregoing definition, the definition of “Change of Control” for
purposes of such Award shall be the definition provided for under Section 409A
of the Code and the regulations or other guidance issued thereunder.

2.8 “Code” means the Internal Revenue Code of 1986, as amended.

2.9 “Committee” means the Compensation Committee of the Board.

2.10 “Common Stock” shall mean the common stock, par value $0.001 per share, of
EXCO Resources, Inc.

2.11 “Company” means EXCO Resources, Inc. and its successors.

2.12 “Disability” means an Eligible Employee is qualified for long-term
disability benefits under the Company’s or Subsidiary’s disability plan or
insurance policy; or, if no such plan or policy is then in existence or if the
Eligible Employee is not eligible to participate in such plan or policy, that
the Eligible Employee, because of a physical or mental condition resulting from
bodily injury, disease, or mental disorder, is unable to perform his or her
duties of employment for a period of six (6) continuous months, as determined in
good faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee. Notwithstanding the foregoing, in the event an
Award issued under the MIP is subject to Section 409A of the Code, then, to the
extent necessary to comply with the requirements of Section 409A of the Code, in
lieu of the foregoing definition, the definition of “Disability” for purposes of
such Award shall be the definition of “disability” provided for under
Section 409A of the Code and the regulations or other guidance issued
thereunder.

2.13 “Effective Date” means January 1, 2014.

2.14 “Eligible Employee” means, with respect to a Performance Period, a
management level or vice-president level Employee.

2.15 “Employee” means a common law employee (as defined in accordance with the
treasury regulations and revenue rulings applicable under Code Section 3401(c))
of the Company or any Subsidiary of the Company; provided, however, in the case
of individuals whose employment status, by virtue of their employer or
residence, is not determined under Section 3401(c) of the Code, “Employee” shall
mean an individual treated as an employee for local payroll tax or employment
purposes by the applicable employer under applicable law for the relevant
period.

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.17 “General and Administrative Costs” means such expenses of the Company and
its Subsidiaries relating to the payment of employee compensation and benefits
(other than equity and equity-based compensation), rents for office space,
audit, legal, consulting and other professional fees,

 

Management Incentive Plan    - 3 -   



--------------------------------------------------------------------------------

systems and overhead costs, and such other “general and administrative costs,”
as determined under the Company’s standard accounting procedures and reported in
its audited financial statements (reported net of overhead amounts reimbursed to
the Company by working interest owners and joint venture partners, and net of
amounts that are capitalized), but not including such expenses associated with
the acquisition, exploration, exploitation, development, production or operation
of the Company’s oil and gas properties.

2.18 “Maximum Achievement” means, for a Participant for any Performance Period,
the maximum level of achievement of a set of Performance Goals required for the
maximum Award amount to be paid, determined by the Committee in accordance with
Article 4 below.

2.19 “Mcf” means one thousand cubic feet of natural gas.

2.20 “Mcfe” means one thousand cubic feet equivalent calculated by converting
one barrel of oil or natural gas liquids to six Mcf of natural gas.

2.21 “Overall Performance Level” means the sum of the weighted actual
achievement of the Performance Goals for each Performance Measure for a
Performance Period.

2.22 “Payment Date” means the date on which the Awards are paid pursuant to
Article 5.

2.23 “Performance Goals” means for a Performance Period, the established
threshold, target, and maximum levels of applicable Performance Measures.

2.24 “Performance Measures” means the criteria used in determining Performance
Goals for the Performance Period, which are Production, Adjusted EBITDA, General
and Administrative Costs, and discretion of the Committee; provided that
Production, Adjusted EBITDA and General and Administrative Costs shall be
adjusted on a pro forma basis to take into account any acquisitions or
dispositions consummated during the Performance Period.

2.25 “Performance Period” means a calendar year beginning on January 1 of each
year, or such shorter period in the case of a Change of Control.

2.26 “Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.

2.27 “Production” means the net interest volumes of oil, natural gas and natural
gas liquids stated on a Mcfe basis, as disclosed in the Company’s periodic
reports under the Exchange Act.

2.28 “Section 409A” means Section 409A of the Code and any applicable
regulations or rulings thereunder.

2.29 “Subsidiary” means any entity in which the Company, directly or indirectly,
holds a majority of the total combined voting power of all classes of stock or
profits or capital interests of such entity. “Subsidiaries” means more than one
of any such entities, including corporations, limited partnerships, partnerships
or limited liability companies.

2.30 “Target Achievement” means, for a Participant for any Performance Period,
the target level of achievement of a set of Performance Goals required for the
target Award amount to be paid, determined by the Committee in accordance with
Article 4 below.

 

Management Incentive Plan    - 4 -   



--------------------------------------------------------------------------------

2.31 “Threshold Achievement” means, for a Participant for any Performance
Period, the minimum level of achievement of a set of Performance Goals required
for any Award amount to be paid, determined by the Committee in accordance with
Article 4 below.

2.32 “Tier Level” means one of three tier levels for which a Participant may be
designated by the Committee, consisting of Tier 1, Tier 2 and Tier 3; the
Performance Goals and Award amounts may vary among tier levels.

2.33 “Tier 1 Participant” means a Participant who is designated by the
Committee, in its sole discretion, as a Tier 1 level Participant.

2.34 “Tier 2 Participant” means a Participant who is designated by the
Committee, in its sole discretion, as a Tier 3 level Participant.

2.35 “Tier 3 Participant” means a Participant who is designated by the
Committee, in its sole discretion, as a Tier 3 level Participant.

ARTICLE 3

Administration of the MIP

This MIP shall be administered by the Committee. The Committee is authorized to
interpret this MIP and may from time to time adopt such rules and regulations,
consistent with the provisions of this MIP, as it may deem advisable to carry
out this MIP. All determinations made by the Committee under this MIP, and all
interpretations of this MIP by the Committee, shall be final and binding on all
interested parties.

ARTICLE 4

Determination of Eligibility, Performance Goals, and Awards

4.1 For each Performance Period, the Committee shall select the particular
Eligible Employees to whom an Award may be granted for such Performance Period,
and shall notify such Participant of his or her Award by delivering an Award
Letter to such Participant. To the extent permitted by the Committee, Eligible
Employees who participate in the Plan may also participate in other incentive or
benefit plans of the Company or any Subsidiary. Notwithstanding any provision in
this Plan to the contrary, the Committee may grant one or more Awards to an
Eligible Employee at any time, and from time to time, or may not grant an Award
to an Eligible Employee.

4.2 For each Performance Period, the Committee shall establish and approve the
Performance Goals for the Performance Period, and the Threshold Achievement,
Target Achievement, and Maximum Achievement levels for each Performance Measure
underlying the Performance Goals. Achievement of the Performance Goals shall be
calculated on the basis of straight-line interpolation between the Threshold
Achievement, Target Achievement, and Maximum Achievement levels for each
Performance Measure underlying the Performance Goal. For each Performance
Period, the Committee shall also establish and approve with respect to
Participants under each Tier Level, a payout schedule setting forth the Award
amount potentially payable upon the achievement of Threshold Achievement, Target
Achievement, and Maximum Achievement levels. The payout schedule shall be based
on a percentage of each Participant’s Base Salary and the Overall Performance
Level. Except as otherwise may be provided by the Committee, in its sole
discretion, no Award amount shall be payable for a Performance Measure unless
the Threshold Achievement for such Performance Measure is achieved. Sixty
percent (60%) of a Participant’s Award shall be based on the Overall Performance
Level and the achievement of the Performance Goals. The remaining forty percent
(40%) of a Participant’s Award shall be discretionary and shall be determined by
the Committee, in its sole discretion.

 

Management Incentive Plan    - 5 -   



--------------------------------------------------------------------------------

4.3 Appendix B, attached hereto, sets forth an example of the MIP calculations.

4.4 Appendix C, which shall, from time to time, be updated by the Committee for
each Performance Period, sets forth (i) the Performance Goals established and
approved by the Committee pursuant to Section 4.2 above with respect to the
applicable Performance Period; (ii) the Threshold Achievement, Target
Achievement, and Maximum Achievement levels for each Performance Measure
underlying the Performance Goals; and (iii) the payout schedules for Tier 1
Participants, Tier 2 Participants, and Tier 3 Participants.

ARTICLE 5

Payment of Awards

Awards will be paid out as soon as administratively possible after the end of
each Performance Period, but in no event later than March 15 of the year
immediately following the end of the Performance Period to which the Award
relates. The Company, Subsidiary, or payroll agent through which payment of an
Award is to be made shall have the right to deduct from any payment hereunder
any amounts that Federal, state, local or foreign tax laws require with respect
to such payments.

ARTICLE 6

Termination of Employment

6.1 In the event an Eligible Employee’s employment is terminated prior to the
end of the Performance Period for any reason other than for Cause (as determined
by the Committee), all of such Eligible Employee’s rights to an Award shall be
forfeited, unless the Committee shall determine that such Eligible Employee
should receive a prorated Award. Such prorated Award shall be based upon that
portion of the Performance Period during which he or she was an Eligible
Employee, in which case the prorated portion of the Award shall be paid in
accordance with the provisions of Article 5.

6.2 In the event of Disability during the Performance Period (absent
termination), the Committee shall have discretion to grant an Award (or a
prorated portion thereof) to the Eligible Employee on the Payment Date.

6.3 In the case of death during the Performance Period, the Committee shall have
discretion to grant an Award (or a prorated portion thereof) to the Eligible
Employee’s estate, or if there is no administration of the estate, to the heirs
at law, on the Payment Date.

6.4 If an Eligible Employee’s employment is terminated after the end of the
Performance Period, but prior to the Payment Date, for any reason other than
termination for Cause (as determined by the Committee), the amount of any Award
applicable to the Performance Period shall be paid to the Eligible Employee in
accordance with the provisions of Article 5 on the Payment Date, except in the
case of death, in which case the amount of the Award then unpaid shall be paid
to such Eligible Employee’s estate, or if there is no administration of the
estate, to the heirs at law, as soon as practicable.

6.5 Notwithstanding anything above, in the case of termination for Cause (as
determined by the Committee), such Eligible Employee shall immediately forfeit
his or her right to any Award.

 

Management Incentive Plan    - 6 -   



--------------------------------------------------------------------------------

ARTICLE 7

Change of Control

In the event of a Change of Control, (i) prior to the end of a Performance
Period, the Awards shall be immediately payable based on achievement of the
Performance Goals (as adjusted for the shortened Performance Period at the
discretion of the Committee); and (ii) after the end of a Performance Period,
but prior to payment of such Awards, the Participants shall be entitled to an
immediate cash payment of the Awards.

ARTICLE 8

Duration, Amendment and Termination

Notwithstanding anything herein to the contrary, the Board may terminate at any
time, or from time to time amend, modify, or suspend the MIP. The Board may make
any amendment to any outstanding Award that it believes is necessary or helpful
to comply with any applicable law including, without limitation, Section 409A.
However, without the prior consent of affected Eligible Employees, no such
action may adversely affect any rights or obligations with respect to any Award
earned, regardless of whether the amounts have been calculated or paid.

ARTICLE 9

Miscellaneous

9.1 Nothing in this MIP or related document nor any grant of Awards under this
MIP shall confer on any employee the right to continued employment by the
Company or any Subsidiary, or affect in any way the right of the Company or such
Subsidiary to change the employee’s position at the Company or terminate the
employment of such employee at any time. The Committee shall have the final
determination if any question arises as to whether and when there has been a
termination of an employee’s employment.

9.2 Awards under this MIP are non-assignable and non-transferable and are not
subject to adjustment, anticipation, alienation, garnishment, encumbrance,
attachment or levy of any kind except by will or the laws of descent and
distribution. Any attempt at transfer, assignment or other alienation prohibited
by the preceding sentence shall be disregarded and all amounts payable hereunder
shall be paid only in accordance with the provisions of this MIP.

9.3 Nothing in this MIP nor the granting of Awards shall be deemed to create a
trust. This MIP and all unpaid awards shall constitute an unfunded, unsecured
liability of the Company to make payments in accordance with the provisions of
this MIP. All amounts payable under this MIP shall be paid from the general
assets of the Company. No Person shall have any right, title, or interest in any
fund or in any specific asset of the Company or any Subsidiary by reason of the
MIP.

9.4 The existence of this MIP and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the shareholders of the Company to
consummate or authorize any merger or consolidation of the Company, the
liquidation or dissolution of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.

9.5 Neither the officers nor the directors of the Company nor the members of the
Committee shall under any circumstances have any liability with respect to this
MIP or its administration except for gross and intentional malfeasance. The
officers and directors of the Company and the members of the Committee may rely
upon opinions of counsel as to all matters, including the creation, operation
and interpretation of this MIP.

 

Management Incentive Plan    - 7 -   



--------------------------------------------------------------------------------

9.6 This MIP and all related documents shall be governed by, and construed in
accordance with, the laws of the State of Texas, without giving effect to the
principles of conflicts of law thereof, except to the extent preempted by
federal law.

9.7 If any provision of the MIP shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining provisions hereof;
instead, each provision shall be fully severable and the MIP shall be construed
and enforced as if said illegal or invalid provision had never been included
herein.

9.8 All obligations of the Company under the MIP shall be binding upon and inure
to the benefit of any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

9.9 Except where the context indicates otherwise, words in the singular shall
include the plural and vice versa and the masculine gender shall include the
feminine.

ARTICLE 10

Compliance with Section 409A

It is the Company’s intention that this MIP meets the requirements of
Section 409A by its terms and in operation so that compensation deferred under
this MIP (if any) is exempt from or compliant with Section 409A such that no
amounts shall be included in income under Section 409A. Any ambiguities in this
MIP shall be construed to reflect this intent. If any term or provision of this
MIP is found to be in violation of Section 409A, then such term or provision
shall be deemed to be restricted and/or modified in the manner and to the extent
necessary to render such term or provision in conformity with Section 409A, or
shall be deemed removed from this MIP, and this MIP shall be construed and
enforced to the maximum extent permitted by Section 409A as if such term or
provision had been originally incorporated in this MIP as so restricted and/or
modified, or as if such term or provision had not been originally incorporated
in this MIP, as the case may be.

* * * * * * * *

 

Management Incentive Plan    - 8 -   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EXCO Resources, Inc. has caused the MIP to be signed by its
duly authorized officer on the Execution Date.

 

EXCO RESOURCES, INC. By:  

/s/ William L. Boeing

Name:  

William L. Boeing

Its:  

Vice President and General Counsel